DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BOX-SHAPED CONNECTION TERMINAL WITH OVERLAPPING LOCKING FEATURES FOR PREVENTING DEFORMATION.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tanikawa (United States Patent 10,297,940).
With respect to Claim 1:
Tanikawa discloses a connection terminal (FIG. 1, 10) comprising: 

a lower bent portion (FIG. 1, see notation) obtained by bending an end of the one side wall (40) toward the other side wall (50); 
and an upper bent portion (FIG. 1, see notation) obtained by bending an end of the other side wall (50) toward the one side wall (40), 
wherein the ceiling wall (FIG. 1; 60, 70) has a lower ceiling wall (FIG. 1, 60) that is bent toward the other side wall (50) at the lower bent portion (FIG. 1, sere notation), and an upper ceiling wall (FIG. 1, 70) that is bent toward the one side wall (40) at the upper bent portion (FIG. 1, see notation) and is superposed above the lower ceiling (60) wall, 
a protrusion (FIG. 1, see notation) that projects toward the one side wall (40) is provided on a side of the lower ceiling wall (60) close to the lower bent portion (FIG. 1, see notation), 
and a locking portion (FIG. 1; 74F, 74R) which extends parallel to the one side wall (40) and into which the protrusion (FIG. 1, see notation) is inserted is provided on a side of the upper ceiling wall (FIG. 1, 70) close to the lower bent portion (FIG. 1, see notation).
[AltContent: connector][AltContent: textbox (lower bent portion)][AltContent: connector][AltContent: textbox (protrusion is inserted here)][AltContent: connector][AltContent: connector][AltContent: textbox (locking portion)][AltContent: textbox (protrusion)][AltContent: textbox (width direction - W)][AltContent: connector][AltContent: textbox (upper bent portion)][AltContent: connector][AltContent: textbox (lower bent portion)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    638
    844
    media_image1.png
    Greyscale

With respect to Claim 2:
Tanikawa discloses the connection terminal, wherein an accommodation recess (FIG. 1; 45F, 45R) that accommodates the locking portion (FIG. 1; 74F, 74R) is provided to the lower bent portion (FIG. 1, see notation).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831